DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrases: “wherein a first substrate access port of the first facet has a first size and a second substrate access port of the second facet has a second size that is different from the first size, and wherein the second facet is adjacent to the first facet; and ”(claim 1, line 5-8) should be changed to:
--"wherein a first substrate access port of the first facet has a first side dimension (DIM) and a second substrate access port of the second facet has a second side DIM that is different from the first side DIM, and wherein the second facet is adjacent to the first facet; and”—
“a third facet “(claim 1, line 9) should be changed to:--“ a third facet is adjacent to the second facet and has a third number of access ports other than”--.
“the third facet have the second size”(claim 3, lines 2-3) should be changed to:--” the third facet  has a same as the second side DIM”--.
“size” (claim 7, lines 2 and 3-4) each should be changed to:--” side DIM”--, to reflect the changes suggested in the base claim 1.    Appropriate correction is required.
Note: the above changes to the claims were necessary to correct minor informalities with the claim language by ensuring that certain terms or phrases were recited consistently throughout all of the claims.  In no way do these changes affect the scope of the claimed invention.


Conclusion
This application is in condition for allowance except for the claim objections (see above) and the cancellation of unelected method claims 11-20.  Applicant(s) reserves the rights to further pursue unelected method invention in a divisional or continuation application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt